DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant First Office Action on the merits is in response to claims filed on 5/10/2021.
Claims 1-30 are pending. Claims 1, 13, 25 and 28 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021, 9/1/2021, 2/3/2022 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  Claims 2, 8-10, 14, 20-22, 26 and 29
Claims 1, 3-7, 10-13, 15-19, 22-25, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al (US 2016/0219358) in view of Gostev et al (US 2018/0084456)
Regarding claims 1, 13, 25 and 28, Shaffer discloses a primary device (fig. 5, fig. 6 & par 42; leader earbud 11), the method comprising:
listening to a host device during a receiving slot (fig. 6 & par 43; leader earbud 11 establishes primary communication connection 600, hence listening to remote electronic device 52 during a receiving slot of the primary communication connection);
determining whether a secondary device synchronization condition is met (fig. 6 & par 43; detecting a switching condition 602; it is understood, the switching condition initiates switching signaling between the leader earbud and the follower earbud 13, hence reads on a secondary device synchronization condition);
synchronizing with a secondary device over a P/S connection in response to a determination that the secondary device synchronization condition is met (fig. 6 & par 43; leader earbud 11 sends a switching signal 603 to the follower earbud 13 over a secondary communication 601 in response to a detection of switching condition); and
listening to the host device during a subsequent receiving slot in response to a determination that the synchronization condition is not met (fig. 6 & par 43; leader earbud 11 may terminate the original primary connection at 607 with the remote electronic if the switching condition is met; in other words, leader earbud 11 will continue the primary communication connection 600 if the switching condition is not met at 602, hence the leader earbud 11 is listening to the remote electronic device 52 during a subsequent receiving slot of the primary communication connection if the condition is not met).
Although Shaffer discloses a leader earbud / primary device is connected to a remote device / host device at a first connection, and the leader earbud is connected to a follower earbud / secondary device at a second connection, Shaffer does not explicitly disclose the first connection between the primary device and the host device involves using a receiving slot group of a host piconet, and the second connection between the primary device and the secondary device involves using a P/S piconet (emphasis added).
However, the connection configurations among a primary device, a secondary device and a host device required by claim 1 is obviously rendered by Gostev. Particularly, Gostev discloses:
listening to a host device (fig. 1 & fig 18; e.g. source 106) during a receiving slot group of a host piconet (par 27; e.g. the first piconet 102 is a source-to-audio bud ("S2B") piconet, wherein the source device 106 is the master and a primary audio bud 108 is a slave; also fig. 18 & par 98, e.g. the primary audio bud may tune to the S2B piconet during a reception period 1810)
synchronizing with a secondary device (fig. 1 & fig. 18; e.g. a secondary audio bud 110) over a P/S piconet (par 27; e.g. B2B piconet 104; also see par 96, the B2B piconet 104 may be used to synchronize and maintain synchronicity of audio channels between the primary audio bud 108 and the secondary audio bud 110; also par 114, e.g. request 1970 is transmitted over the B2B piconet 104 if synchronization is needed)
listening to the host device during a subsequent receiving slot group of the host piconet (par 116; e.g. if both the audio buds 108, 110 successfully receive the data prior to use of the relay mechanism, the audio buds 108, 110 are only required to remain tuned to the S2B piconet 102 and transition to the reception period; hence the primary audio bud 108 remains listening to the source device 106 during a subsequent receiving slot group of the S2B piconet 102 if synchronization is not needed).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Gostev with the electronic system of Shaffer. One is motivated as such to use multiple piconets to independently receive data (Gostev, par 26).
The combination also discloses an apparatus for performing the method of claim 1 similar to the rejection mapping above, the apparatus further comprising: a transceiver system, a memory system and a processing system, and means for as well as computer readable medium for performing the method (Shaffer, par 24; processors 80 and 90, antennas 24 and 44, and other components such as transmitters and receivers; also par 28, memory).

Regarding claims 3, 15, 27 and 30, Gostev discloses:
wherein the secondary device synchronization condition is a data readiness condition relating to whether a poll/null signal has been received from the host device, wherein the data readiness condition is met if the poll/null signal has been received (fig. 2 & par 28; POLL and NULL packets).

Regarding claims 4 and 16, Gostev discloses:
wherein the secondary device synchronization condition is a new control data condition relating to whether new control data has been generated or otherwise obtained by the primary device, wherein the new control data condition is met if new control data has been generated or otherwise obtained by the primary device (par 28; The NULL and POLL packets may be characterized as short general control packets that utilize the greatest portion of the B2B link).

Regarding claims 5 and 17, Shaffer discloses:
wherein the secondary device synchronization condition is a handover request condition relating to whether the primary device seeks a handover to the secondary device or vice-versa, wherein the handover request condition is met if the primary device seeks the handover to the secondary device or vice-versa (fig. 6 & par 43; detecting switching condition and sending switching signal).

Regarding claims 6 and 18, Shaffer discloses:
communicating with the secondary device to establish the P/S piconet in accordance with a P/S piconet timing, wherein a master of the P/S piconet sets, adjusts, and/or maintains the P/S piconet timing; wherein synchronizing with the secondary device comprises communicating with the secondary device in accordance with the established P/S piconet timing (par 40; For example, synchronized clocks 62 and 60 may communicate elapsed timing to the power monitor system 55 and 56 at fixed intervals (e.g., every 10 elapsed minutes or any percentage or period determined sufficient) to reverse the leader and follower relationship).

Regarding claims 7 and 19, Gostev discloses:
transmitting to the secondary device, over the established P/S piconet, host piconet configuration data relating to the host piconet (par 61; each of the network components (e.g., source device and sink devices) may be configured for wireless communications. This configuration may include, for example, establishing transmission slots and reception slots for S2B and B2B communications), wherein the host piconet configuration data comprises: a device address of a master of the host piconet; a clock offset and a slot offset of the host piconet; a maximum packet size for communicating with the host device; a packet type table indicating a data rate of the host piconet; a channel map indicating frequencies used by the host piconet; a preferred data rate indicating an error coding scheme; a logical transport address of an asynchronous connection-oriented logical transport, synchronous connection-oriented logical transport, or (examining note: since the claim shows an limitation in alternative form, the prior art may teach either or both limitations, and this notice applies to subsequent occurrences of claim limitations that are in alternative form) enhanced synchronous connection-oriented logical transport between the host device and the primary device; or any combination thereof (Gostev at least discloses in par 125; The relay mechanism may also be optimized in terms of protocol, frequency allocation, transmit power, modulation bandwidth, data rate, encoding, etc.).

Regarding claims 10 and 22, Gostev discloses:
wherein synchronizing with the secondary device comprises:
transmitting to or receiving from the secondary device a selective relay information signal, wherein the selective relay information signal facilitates identification of one or more missed data packets that were transmitted by the host device and missed by the primary device or the secondary device (fig. 19 & par 109; receiving the response 1944 including an ACK, the Node-B 1905 may now become aware that the source device 106 has attempted to transmit data (e.g., data 1940) and that the Node-B 1905 has failed to successfully receive this data);
transmitting, to the secondary device, (a) one or more missed data packets that were transmitted by the host device and missed by the primary device or the secondary device and/or (b) auxiliary information relating to the one or more missed data packets (fig. 19 & par 114; may transmit data 1976 which corresponds to any of the data 1942, 1952, 1962 that was received by the Node-C 1920 from the source device 106 during the initial transmission attempt); and
receiving from the secondary device an acknowledgement (ACK) indicating that a packet has been received from the primary device or a no-acknowledgement (NACK) indicating that the packet was received with errors (par 115; It is noted that when the Node-B 1905 has failed to receive the data 1974 in the first relay attempt, all of the above operations may be performed, hence request 1970 reads on a NACK).

Regarding claims 11 and 23, Shaffer discloses:
wherein synchronizing with the secondary device comprises:
transmitting to the secondary device updated host piconet configuration data facilitating continued listening to the host device;
transmitting to or receiving from the secondary device updated P/S piconet configuration data facilitating continued communication over the P/S piconet (examining note: since the claim shows a limitation in alternative form, the prior art may teach either or both limitations, and this notice applies to subsequent occurrences of claim limitations that are in alternative form);
transmitting to or receiving from the secondary device handover information configured to enable the primary device to switch from a master of the P/S piconet to a slave of the P/S piconet or vice-versa (par 40; For example, synchronized clocks 62 and 60 may communicate elapsed timing to the power monitor system 55 and 56 at fixed intervals (e.g., every 10 elapsed minutes or any percentage or period determined sufficient) to reverse the leader and follower relationship).

Regarding claims 12 and 24, Shaffer discloses:
the host device is selected from a group consisting of a set top box, a music player, a video player, an entertainment unit, a navigation device, a personal digital assistant (PDA), a fixed location data unit, a computer, a laptop, a tablet, a communications device, and a mobile phone (par 24; e.g. a mobile smart phone); 
the primary device is a primary audio transceiver configured to transmit a first audio signal associated with a stereo signal (examining note: since the claim shows a limitation in alternative form, the prior art may teach either or both limitations, and this notice applies to subsequent occurrences of claim limitations that are in alternative form) (par 36; leader earbud 11);
the secondary device is a secondary audio transceiver configured to transmit a second audio signal associated with the stereo signal (par 36; follower earbud 13).


Allowable Subject Matter
Claims 2, 8-9, 14, 20-21, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619